Citation Nr: 0515268	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to October 
1959.  The record shows that he subsequently served in the 
United States Marine Corps (USMC) Reserves, to include a 
period of active duty for training (ACDUTRA) from June 8, 
1974, to June 23, 1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the veteran's 
claim of entitlement to service connection for a right ankle 
disorder as not well-grounded.  On February 9, 2000, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  

In September 2000, the Board remanded the case to the RO for 
further development.  By a rating action of February 2002, 
the RO denied the veteran's claim of entitlement to service 
connection for a right ankle disorder on a de novo basis.  A 
supplemental statement of the case (SSOC) was issued in 
February 2002.  

The case came back to the Board in May 2002.  At that time, 
the Board determined that further development was required to 
properly evaluate the veteran's claim of service connection 
for a right ankle disorder.  In June 2002, the Board 
undertook additional development with regard to that issue 
pursuant to 38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C.A. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in August 2003, the Board 
remanded the case to the RO and an SSOC was issued in 
November 2003.  In July 2004, the Board once again remanded 
the case to the RO for still further development.  An SSOC 
was issued in January 2005.  

In a February 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left ankle disorder.  The veteran did not file a timely 
notice of disagreement regarding this denial.  See 38 C.F.R. 
§ 20.200.  In a statement dated in November 2003, the veteran 
requested that the claim for service connection for a left 
ankle disorder be reopened.  This issue is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  A right ankle disorder was not present in service, nor 
was degenerative arthritis of the right ankle to a 
compensable degree shown within the first post-service year, 
nor does the evidence demonstrate that a current right ankle 
disorder is related to service or a service-connected 
disability.  


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
active service, may not be presumed to be related to service, 
and is not shown to be aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of January 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
right ankle disorder.  Only after that decision was 
promulgated did the RO, in July 2004, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the January 
1999 rating decision appealed, the March 1999 statement of 
the case (SOC), the September 2000 Board Remand, the February 
2002 rating decision, the February 2002 supplemental 
statement of the case (SSOC), the June 2002 development 
request, the August 2003 Board Remand, the November 2003 
SSOC, the July 2004 Board Remand, and the January 2005 SSOC 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on July 12, 2004, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notices were provided, the case was readjudicated 
and an SSOC was provided to the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letter dated in July 2004, the veteran 
was provided with a detailed list of the types of evidence 
that would substantiate his claim; he was informed that it 
was his responsibility to make sure he provides all requested 
records pertaining to his claim.  During the course of this 
appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the January 1999 rating decision on 
appeal has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claim, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The record indicates that the veteran entered active duty in 
July 1956; an enlistment examination was negative for any 
complaints or findings of a right ankle disorder.  Of record 
are copies of service medical records, which included Reserve 
examination reports for the period from June 1963 to June 
1969.  These records show that the veteran's feet and lower 
extremities were clinically evaluated as normal on service 
examinations conducted in October 1959, August 1965, June 
1966, June 1967, August 1968, and June 1969.  His feet were 
clinically evaluated as abnormal on June 1963 and August 1964 
examinations because of bilateral pes planus.  His lower 
extremities continued to be evaluated as normal on these 
examinations.  On Reports of Medical History dated in July 
1956, June 1963, August 1964, August 1965, June 1966, June 
1967, and August 1968, the veteran stated that he had not 
experienced arthritis or rheumatism, lameness, or foot 
trouble.  Further, these records show no treatment for or a 
diagnosis of a right ankle disorder.  

In May 1998, the veteran submitted a VA Form 21-526, 
Application for Compensation and Pension, in which he claimed 
entitlement to service connection for a right ankle and foot 
disability.  He reported that the disability was incurred in 
July 1974, while he was on Reserve duty.  

Submitted in support of his claim were private treatment 
reports from an unidentified source, which show that the 
veteran was seen in May 1998 for complaints of pain and 
swelling in the right ankle for the past year.  The 
impression was painful edema.  On a follow up evaluation in 
June 1998, it was noted that the veteran had some improvement 
in his right ankle, with decreased edema and tenderness in 
the right ankle.  

The veteran underwent a VA examination of the joints in July 
1998.  At this examination, the examiner noted that no claims 
file was available for review.  The veteran reported that he 
injured his right ankle in 1974, while on Reserve duty.  He 
reported that he was repelling off a cliff and, while he was 
still 15 feet from the ground, he had to drop the rest of the 
way and apparently stepped on a rock and injured his right 
ankle and foot.  Additionally, the veteran stated that he did 
not know whether he had a fracture or not, but that he was in 
a cast for a couple of months.  The examiner stated that this 
would indicate that the veteran had a fracture because 
normally with a strain a patient was in a cast for about 
three weeks, with a maximum of three and a half (3 1/2) 
weeks.  Following examination of the veteran, and review of 
the X-ray reports conducted in conjunction with the 
examination, the examiner provided a diagnosis of diffuse 
degenerative joint disease of the right ankle, and mild 
degenerative joint disease of the left ankle.  

Of record are two lay statements dated in February and June 
1999, respectively.  It is noted that the February 1999 
statement was from the veteran's brother, identified as a 
retired member of the USMC.  In his statement, the veteran's 
brother stated that the veteran was on active duty with the 
USMC Reserves, during June and July 1974, when he injured his 
ankle.  However, he did not specify which ankle was injured.  
The June 1999 buddy statement was from an individual who 
reported that the veteran was injured when they were on their 
annual training duty in July 1974.  Also, it was stated that 
the veteran's injuries occurred during the repelling phases 
of their training, but does not specify what those injuries 
were.  

Also on file is a private Attending Physician's Statement: 
Disability Claims Form, dated in June 1999. This statement 
noted that the veteran was treated for a right ankle-foot 
strain/sprain, and a low back strain/sprain that was incurred 
in 1974 while performing military jumping.

The veteran also submitted records from his Reserve service, 
including medical records from 1974. Among other things, 
these records show that the veteran was on ACDUTRA from June 
8-23, 1974. These records also show that the veteran 
sustained a "left" ankle sprain on June 12, 1974, as a result 
of a 15-foot jump form a cliff during a repelling exercise. 
Nothing in these records indicates that the veteran injured 
his "right" ankle.  

Of record is a private medical statement from Dr. J. Wright 
Cortman, dated in November 2000, reflecting findings of an 
evaluation of the veteran's left ankle.  The pertinent 
diagnosis was severe traumatic arthritis, left ankle, from 
episode in 1974, gradually deteriorating.  

Received in October 2002 were VA outpatient treatment 
reports, dated from February 1999 to July 2002, which show 
that the veteran continued to receive clinical evaluation and 
treatment for several disabilities, including complaints of 
pain, swelling, and stiffness in the right ankle.  

Received in April 2003 were private treatment reports, dated 
from November 1996 through February 1999, reflecting 
treatment for several disabilities.  During a clinical visit 
in May 1998, the veteran complained of pain and swelling in 
the right ankle for the past year.  He was diagnosed with 
painful edema.  When seen in June 1998, it was noted that the 
veteran reported some improvement with decreased edema and 
tenderness in the right ankle.  The impression was painful 
edema.  Subsequently received in December 2003 were private 
treatment reports, dated from June 1974 to February 2001, 
reflecting treatment for various disabilities, including a 
right ankle disorder.  

The veteran was afforded a VA compensation examination in 
August 2004, at which time it was noted that the veteran 
complained of a right ankle problem due to a left ankle 
problem; he stated that he used the right ankle more often in 
order to compensate for the injured left ankle.  The veteran 
reported the first onset of right ankle problems in 1988, 
shortly after his discharge from service.  There was no 
history of any injury, surgery, braces, or ambulatory aids.  
The veteran indicated that he had daily pain, with swelling 
mostly in the evening.  Following examination of the right 
ankle, the examiner concluded that the veteran's right ankle 
condition was not related to military service, as he stated 
that the symptomatology started after he was separated in 
1988; additionally, the examiner stated that the right ankle 
condition was not due to the left ankle condition.  

Received in January 2005 were VA progress notes, dated from 
July 1998 through December 2004, which show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities, including complaints of pain, swelling, 
and stiffness in the right ankle.  Subsequently received was 
a radiology report, dated in March 2005, which shows an 
impression of degenerative and post traumatic changes as the 
right greater than left ankle.  


III.  Legal analysis.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2004).  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a right 
ankle disorder.  Significantly, the service medical records 
do not reflect any complaints or findings of a right ankle 
disorder.  While the service medical records show that the 
veteran was treated for a left ankle sprain during active 
duty for training in the reserves, there is no indication 
that the right ankle was involved.  There is no indication of 
any right ankle disorder diagnosed or treated in service.  
Nor is there medical evidence of arthritic changes in the 
right ankle manifested to a compensable degree within one 
year after discharge from active service.  Additionally, 
while the veteran reported receiving treatment for the right 
ankle in 1988, the earliest record reflecting any complaints 
of right ankle pain was in May 1998, many years after service 
when, as indicated above, the veteran was diagnosed with 
painful edema.  There is no medical evidence indicating that 
there is an etiological relationship between any symptoms or 
complaint associated with the right ankle and active service.  

Moreover, following the VA examination in August 2004, the VA 
examiner reviewed the medical records and examined the 
veteran and offered his opinion that the veteran's right 
ankle condition was not related to military service, as he 
stated that the symptomatology started after he was separated 
in 1988; additionally, the examiner stated that the right 
ankle condition was not due to the left ankle condition.  
Therefore, the evidence does not support service connection 
for a right ankle disorder on direct, secondary, or 
presumptive basis.  

The Board acknowledges the veteran's belief that his right 
ankle disorder is related to service, but as a layperson, the 
veteran is not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the preponderance of the evidence is against the 
claim, and service connection for a right ankle disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


